Citation Nr: 1010135	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee, with medial 
compartment joint space narrowing.

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee, with medical 
compartment joint space narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in April 2009.  A transcript of that 
hearing is of record.

Procedurally, the Board notes that in June 2004, the Veteran 
filed a claim for a bilateral knee disability, low back 
disability, neck disability, and a head injury.  In a 
December 2004 rating decision, the RO denied service 
connection for a low back disability, a cervical spine 
disability, and a head injury, as well as granting service 
connection for chondromalacia patella of the right and left 
knees.  The Veteran filed a notice of disagreement (NOD) with 
the denial of service connection, and a statement of the case 
(SOC) was issued by the RO in November 2006.  In August 2006, 
the Veteran sent a letter to the RO stating that he had a new 
mailing address.  However, the SOC was mailed to the 
Veteran's old address, and there is no indication that he 
received it.  The Veteran did not file an appeal.  In October 
2007, the Veteran filed a claim for service connection for a 
low back disability (in addition to a claim for service 
connection for leg disability, and an increased evaluation 
for his knees).  Here, because the November 2006 SOC was not 
mailed to the last known address, the Board will characterize 
the issue of service connection for a low back disability as 
a claim for service connection on the merits, (on appeal from 
a December 2004 rating decision), rather than characterizing 
the issue as a claim to reopen, on appeal from the February 
2008 rating decision.

(The issues of service connection for a right leg disability, 
service connection for a left leg disability, and service 
connection for a low back disability are addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella of the right knee 
with medial compartment joint space narrowing is manifested 
by subjective complaints of instability; objective findings 
of instability or subluxation have not been shown.  The 
Veteran's right knee disability is tantamount to limited 
motion from zero to 120 degrees (10 degrees short of full 
range of motion).

2.  The Veteran's chondromalacia patella of the left knee 
with medial compartment joint space narrowing is manifested 
by subjective complaints of instability; objective findings 
of instability or subluxation have not been shown.  The 
Veteran's left knee disability is tantamount to limited 
motion from zero to 120 degrees (10 degrees short of full 
range of motion). 


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for chondromalacia 
patella of the right knee with medial compartment joint space 
narrowing have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

2.  The criteria for a higher rating for chondromalacia 
patella of the left knee with medial compartment joint space 
narrowing have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2007, prior to the initial adjudication of the increased 
rating claim.  Specifically regarding VA's duty to notify, 
the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Lastly, the Board notes that a VA examination with respect to 
the issues decided herein was obtained in November 2007.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is adequate, as 
it was predicated on consideration of the pertinent evidence 
of record, and provided information necessary to apply the 
relevant rating criteria pertaining to the Veteran's 
chondromalacia patella of the knees.  Additionally, the 
November 2007 VA examiner took into account the effects of 
pain on use, functional loss, and excess fatigability when 
assessing the range of motion of the Veteran's knees.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Accordingly, the Board finds that VA's 
duty to assist with obtaining a VA examination or opinion 
with respect to the issues decided herein has been met.  
38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was 
unmet.  

II. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).  Here, 
as will be shown below, these regulatory provisions were 
taken into account in assessing the range of motion of the 
Veteran's knees, with the examiner specifically commenting on 
flare-ups, functional loss, and the effect of the disability 
on the Veteran's ordinary activity.

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for these increased rating claims.

The Veteran believes that he is entitled to a higher 
evaluation for his bilateral chondromalacia patella with 
medial compartment joint space narrowing.  During his April 
2009 Board hearing, the Veteran stated that he could not walk 
without a cane and braces, had flare-ups with the weather, 
and reported experiencing instability.

In November 2007, the Veteran was afforded a VA examination 
to assess the current severity of his knee disabilities.  At 
this examination, the Veteran reported continued pain and 
occasional instability in his knees after sustaining a hard 
fall while in parachute training in service in the early 
1980s.  He reported undergoing left knee arthroscopy in 1990, 
and right knee arthroscopy in 2004, and noted that he 
currently worked full time as a chef, wearing his knee 
braces, and could accomplish all required tasks but with pain 
through the second half of every day.  The examiner noted 
that the Veteran's activities of daily living were not 
impaired.  On examination, the examiner stated that both 
knees appeared to be normal except for the well healed 
arthroscopic portals.  There was no redness, swelling, or 
deformity.  The examiner noted that both knees were stable 
and demonstrated full extension to zero, and flexion to 130 
degrees with pain only beyond 120 degrees of flexion.  He 
stated that there was no pain on range of motion or flare-ups 
except as specifically noted, and stated that all joints had 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The examiner gave an 
impression of post bilateral knee arthroscopy for repair of 
prior anterior cruciate ligament tears, noting that x-rays 
were pending to establish the presence or absence of 
subsequently developed osteoarthritis and/or osteomalacia.  
X-rays revealed mild medial compartment joint space narrowing 
bilaterally.

Although the Veteran contends that the 2007 VA examination 
was inadequate because the examiner did not conduct 
repetitive motion testing, or accurately document when pain 
occurred during movement, as noted in the paragraph above, 
the examiner specifically stated that there was no additional 
limitations following repetitive use, and stated that pain 
occurred beyond 120 degrees of flexion.  As discussed above 
in the VCAA analysis, the Board finds that the November 2007 
examination is adequate because the examiner provided all the 
information needed to apply the relevant rating criteria.

The Veteran is currently in receipt of a 10 percent 
evaluation for chondromalacia patella of the right knee, and 
a 10 percent evaluation for chondromalacia patella of the 
left knee, both with medial compartment joint space 
narrowing.

Initially, the Board notes that VA General Counsel's opinion 
VAOPGCPREC 9-98 (Aug. 14, 1998) indicates that the rating 
criteria for lateral instability (Diagnostic Code 5257) 
contemplates a disability separate from arthritis (Diagnostic 
Code 5003) and associated limitation of motion criteria (e.g. 
Diagnostic Codes 5261, 5260) and may, therefore, be used to 
assign a separate rating.  See 38 C.F.R. § 4.14.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the knee is evaluated utilizing 
Diagnostic Codes 5260 and 5261, which deal with limitation of 
flexion and limitation of extension, respectively.  
Diagnostic Code 5003 alternatively provides that, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable (zero percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

In this case, it appears that the RO granted a 10 percent 
evaluation for each knee under Diagnostic Code 5003 based on 
limitation of motion that is noncompensable.  

The Board finds that a higher rating is not warranted under 
either Diagnostic Code 5260, limitation of flexion, or under 
Diagnostic Code 5261, limitation of extension, for either 
knee.  In order to warrant a 20 percent evaluation for either 
knee under diagnostic code 5260, limitation of flexion, there 
would have to be a showing of flexion limited to 30 degrees.  
Here, the November 2007 VA examiner found flexion from zero 
to 130 degrees in both knees, with pain beginning at 120 
degrees.  In fact, even as far back as January of 2005, range 
of motion testing showed left knee flexion to 125 degrees, 15 
degrees short of full range of flexion, and right knee 
flexion to 115 degrees, 25 degrees less than full range of 
flexion.  See January 2005 physical therapy treatment 
record).  No medical evidence of record during the pendency 
of this appeal demonstrates flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a,  Plate II (Full range of motion is 
from 0 to 140 degrees).  Utilizing Diagnostic Code 5261, a 
compensable rating for extension requires extension limited 
to 10 degrees.  In this case, the November 2007 VA examiner 
found that extension was to zero degrees for the left and 
right knee, which is normal for VA evaluation purposes.  See 
38 C.F.R. § 4.71a.  Even with consideration of pain 
experienced by the Veteran, examiners have not identified 
disability tantamount to greater loss of motion than already 
reported.  Given that extension for both knees is normal, and 
flexion was only found to be in the range of 115 to 120 
degrees, even with pain, a higher rating for limitation of 
flexion or extension is not warranted.  Even when considering 
pain on use, there is no suggestion by any examiner that the 
Veteran's disability is tantamount to any greater loss of 
motion, in either flexion or extension.

As such, the Board finds that the Veteran is not entitled to 
a higher evaluation for either the right or left knee based 
on limitation of flexion or limitation of extension.

Under Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate disability, and a 10 percent rating is assignable 
for slight recurrent subluxation or lateral instability.  In 
this case, although the record reveals subjective complaints 
of instability, the November 2007 VA examiner found no 
objective evidence of recurrent subluxation or lateral 
instability.  He specifically stated that both knees were 
stable.  Therefore, a separate evaluation based on recurrent 
subluxation or lateral instability is not warranted.

Lastly, the Board finds that the Veteran is not entitled to a 
higher rating under any other diagnostic code.  Specifically, 
Diagnostic Code 5256 is not for application here because 
there is no evidence of ankylosis of the knee.  See November 
2007 VA examination which shows no evidence of ankylosis.  
Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage, is also inapt because the medical evidence does 
not mention removal of semilunar cartilage.  A higher 
evaluation is not available using Diagnostic Code 5262, 
impairment of the tibia and fibula, because there is no 
showing of nonunion or malunion of the tibia and fibula.

In sum, a higher rating or separate ratings for the Veteran's 
left or right knee disabilities, each currently evaluated as 
10 percent disabling, is not available under any of the 
diagnostic codes utilized for evaluation of the knee.  Even 
with problems complained of by the Veteran, there is no 
suggestion that his left or right knee impairment is 
tantamount to greater limitations than shown on examination.  
Consequently, a higher rating for either knee is not 
warranted.  As discussed above, separate ratings can be 
assigned for arthritis and for subluxation or lateral 
instability, and separate ratings may be assigned for 
limitation of flexion and limitation of extension.  However, 
the evidence of record does not demonstrate recurrent 
subluxation or lateral instability, and extension is normal.  
For the reasons stated above, a higher and/or separate 
ratings for the left knee, and a higher and/or separate 
ratings for the right knee are not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee, with medial 
compartment joint space narrowing, is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee, with medical 
compartment joint space narrowing, is denied.


REMAND

The Veteran contends that he injured his lower back and legs 
during an in-service motor vehicle accident in 1978, in 
addition to injuring his back and legs during jump school.  
Regarding the motor vehicle accident, the Veteran stated that 
he was on duty as a military policeman when he was broad 
sided after another car ran a stop sign.  He reported that 
his car spun around, his seat belt popped off, and he was 
jerked back in the seat, then forward, and he was thrown out 
of his vehicle.  The Veteran stated that he was taken by 
ambulance to the Marine Corps Air Station in Beaufort, South 
Carolina, and spent several months recuperating after his 
injury.  He noted that he had no duty for two to three months 
and then had several months of light duty, because at the 
time he had to walk with crutches and a back support.  The 
Veteran reported that he has experienced back pain, and 
sciatica since the motor vehicle accident.

The Veteran also contends that he injured his back and 
developed varicose veins and sciatic neuropathy after a jump 
injury while attending jump school at Fort Benning, GA.

Regarding the Veteran's back, he reported experiencing 
extreme back pain immediately after the motor vehicle 
accident, and noted that he sought treatment for his back six 
months after discharge with a private chiropractor at which 
point he was told that he had bulging discs in the L4/L5 
area.  The service treatment records are negative for 
complaints or treatment related to the back and in a May 1982 
Report of Medical History the Veteran denied experiencing 
recurrent back pain, and in a May 1982 clinical evaluation, 
the examiner determined that the Veteran's spine was normal.  
Current treatment records show evidence of chronic low back 
pain, and a November 2004 MRI of the lumbar spine revealed 
evidence of mild degenerative spondylotic changes, and either 
a very short-ending thecal sac or epidural lipotosis at L5-
S1, mild facet arthrosis at L2-L3, L3-L4, and L4-L5, in 
addition to mild annular bulging with a small central disc 
protrusion, but not producing any significant mass effect at 
L4-L5.

Regarding the Veteran's legs, he reports current problems 
with sciatica, noting that after his in-service motor vehicle 
accident and jump injury, he started experiencing radiating 
pain down both his legs.  He noted that the sciatic nerve 
becomes inflamed and he experiences spasms, which last for 
hours.  The Veteran also described experiencing shooting pain 
in his legs after the jump injury at Fort Benning, and 
believes that his currently diagnosed varicose veins are 
related to the in-service jump injury.  Service treatment 
records contain a July 1983 consultation noting that the 
Veteran had experienced pain in his knees since an injury in 
jump school in 1981, but the STRs do not contain complaints 
of nerve problems or varicose veins, and a May 1982 Report of 
Medical Examination, administered four years after the 
Veteran entered active duty in May 1978, and after his 1981 
injury in jump school, revealed a normal neurologic 
evaluation.  Current treatment records reveal a diagnosis of 
varicose veins, and show complaints of radiating low back 
pain, and a burning sensation that began a year ago and has 
gotten worse.  The Veteran also recently reported numbness in 
the back of the right leg, radiating to the foot; however, an 
examination of his motor, and sensory systems, and reflexes, 
taken at the time of his neurology consult were all normal.  
See October 2004 Neurology consult.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran 
described two separate in-service injuries-a motor vehicle 
accident, and a jumping injury while at jump school.  The 
STRs contain a 1983 entry noting that the Veteran had 
experienced pain in his knees since a 1981 injury in jump 
school.  A MVA is not mentioned anywhere in the Veteran's 
personnel file or STRs.  He alleges that immediately 
following these two in-service injuries, he began 
experiencing low back pain with radiculopathy and varicose 
veins, and stated that he has suffered from chronic back pain 
and sciatica ever since these in-service incidents.  The 
Veteran is currently diagnosed with lumbar spine 
disabilities, including mild degenerative spondylotic 
changes, and he also suffers from varicose veins, and the 
record contains subjective complaints of radiculopathy down 
both his legs.

To date, no VA examination has been conducted to determine 
whether the Veteran's current back and leg disabilities are 
traceable to an in-service injury, including a motor vehicle 
accident or an injury during jump school.  The Board finds 
that when taken together, the evidence of record indicates 
that the Veteran's current low back and leg disabilities 
(varicose veins and radiculopathy) "may be associated" with 
his period of active duty military service, and therefore a 
medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  

Procedurally, the Board notes that in June 2004, the Veteran 
filed a claim for a bilateral knee disability, low back 
disability, neck disability, and a head injury.  In a 
December 2004 rating decision, the RO denied service 
connection for a low back disability, a cervical spine 
disability, and a head injury, as well as granting service 
connection for chondromalacia patella of the right and left 
knees.  The Veteran filed a notice of disagreement (NOD) in 
December 2005, and a statement of the case (SOC) on the 
service connection claims was issued by the RO in November 
2006.  In August 2006, the Veteran sent a letter to the RO 
stating that he had moved, and provided his new address.  
However, the SOC was mailed to the Veteran's old address.  
The Veteran did not file an appeal.  Here, by filing an NOD 
with the December 2004 rating decision that denied service 
connection for a low back disability, cervical spine 
disability, and a head injury, the Veteran initiated 
appellate review of the claim.  The next step in the 
appellate process was for the RO to issue a SOC.  See 38 
C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), citing Holland v Gober, 10 Vet. App. 433, 436 
(1997).  As noted above, the Veteran notified the RO of his 
change in address well before the issuance of the SOC.  There 
is no indication one way or the other that the Veteran 
received the November 2006 SOC, which was sent to the wrong 
address.  In order to ensure that the Veteran is afforded the 
process that he is due, the claim for service connection for 
a head injury, and service connection for a cervical spine 
injury must be remanded to the RO so that a SOC can be mailed 
to the Veteran' correct address. 

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  Issue a SOC to the Veteran and his 
representative, addressing the issues of 
entitlement to service connection for a 
cervical spine disability and service 
connection for a head injury.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  If, and only 
if, the appeal is timely perfected, 
should the issue(s) be returned to the 
Board for appellate consideration.

2.  The Veteran should be afforded a VA 
examination, conducted by an examiner 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that the Veteran's currently 
diagnosed low back disabilities 
(including degenerative spondylotic 
changes, facet arthrosis, and annular 
bulging with disc protrusion) are 
traceable to the Veteran's period of 
active duty service from May 1978 to June 
1984.  The examiner should include an 
opinion as to whether it is at least as 
likely as not that any low back 
disability is traceable to military 
service, taking into consideration the 
Veteran's contentions regarding injuring 
his low back while in jump school, and 
during an in-service motor vehicle 
accident.  The examiner should also take 
into account the STRs, which contain a 
May 1982 Report of Medical examination 
showing a normal spine.

3.  The Veteran should be scheduled for a 
VA examination of his legs.  The examiner 
should review the claims file, take a 
detailed history from the Veteran, 
examine the Veteran, and offer diagnoses 
of any discernable right or left leg 
disability, including confirming 
diagnoses of varicose veins, and sciatic 
radiculopathy.  If sciatic radiculopathy 
is confirmed, the examiner should offer 
an opinion as to whether the Veteran's 
sciatic radiculopathy is separate and 
distinct from the Veteran's low back 
disability, or whether it is a part of 
the same disease process.  The examiner 
should provide an opinion as to the 
medical probabilities (whether it is at 
least as likely as not) that any 
currently diagnosed left or right leg 
disability (if a disability is in fact 
diagnosed, such as varicose veins or 
neuropathy) is traceable to military 
service, taking into account the 
Veteran's statement that his sciatica and 
varicose veins both developed after his 
injury in jump school while on active 
duty.  The examiner should also review 
the STRs, which contain a May 1982 Report 
of Medical Examination reflecting normal 
neurologic and lower extremity 
evaluations.  Finally, the examiner 
should offer an opinion as to whether any 
neuropathy (if found to be a disability 
in and of itself, distinct from a low 
back disability) is caused by or made 
worse by the Veteran's low back 
disability.

(The AOJ should make sure that the 
medical opinions comply with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


